Citation Nr: 0217568	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  98-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Eligibility for educational assistance benefits under 
Chapter 30 and/or Chapter 32, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The record reflects that the veteran served on active duty 
from October 1981 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied his claim.  The RO in Seattle, Washington 
currently has jurisdiction over his claims folder.

The veteran provided testimony at personal hearings 
conducted before personnel at the RO in July 1997, and 
before the undersigned Board Member in February 1999.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been completed.

2.  The veteran first entered into active service prior to 
June 30, 1985.

3.  The veteran was not eligible for Chapter 34 education 
benefits as of December 31, 1989.

4.  Nothing on file indicates that the veteran served in the 
Selected Reserve following his separation from active 
service.

5.  The veteran was not involuntarily separated after 
February 2, 1991, nor was he discharged pursuant to 
applicable voluntary separation incentives.

6.  The veteran was not a participant in the Chapter 32 
educational assistance program.
CONCLUSION OF LAW

The basic eligibility requirements for educational 
assistance benefits pursuant to Chapters 30 and/or 32, Title 
38, United States Code, are not met.  38 U.S.C.A. 
§§ 3011, 3221, 3452, 3462 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 21.7042, 21.7044, 21.7045 (2002); Veterans 
Benefits and Health Care Improvement Act of 2000 (VBHCI), 
Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file includes two DD Forms 214, 
although the printing on one of these Forms is fairly faded.  
The faded DD Form 214 appears to indicate that the veteran 
had active service from October 1981 to July 1985, while the 
second one clearly reads that he served on active duty from 
July 1985 to March 1988.  Further, this second Form reflects 
he had over 3 years and 8 months of prior active service.  
The veteran has also testified that he served continuously 
for 6 1/2 years, and asserted as part of his original 
application that his active service began in October 1981.  
In addition, both of these Forms reflect that he did not 
contribute to the Post-Vietnam Era Veterans' Educational 
Assistance Program (VEAP).  

The veteran's DD Forms 214 also reflect that he received an 
honorable discharge for his first period of active duty, but 
he was discharged from his second period of active duty 
under honorable conditions due to misconduct.  However, a DD 
Form 215, issued in May 1990, reflects that the character of 
this discharge was upgraded to honorable.

The veteran submitted his claim for benefits under Title 38, 
Chapters 30 and 32, in June 1996.  He indicated that he had 
a prior claim that was denied by the RO in Salem, Oregon, 
due to the nature of his second discharge, which had been 
reviewed and reversed by an appeals board in 1990.  In 
addition, his application reflects that he was taking 
courses to become a certified electrician, and he requested 
that he be reimbursed for the courses he had already 
completed and paid for out of his own pocket.  Moreover, the 
evidence submitted by the veteran reflects that he began his 
electrician courses in 1994.

The veteran's claim was subsequently denied in August 1996, 
and he appealed this decision to the Board.

At both of his personal hearings, the veteran testified that 
he had the GI bill education benefits when he enlisted, that 
he was asked to switch over to the Montgomery bill education 
benefits during service but refused; he maintains that he 
never switched his benefits, and that his benefits under the 
old GI bill were protected by a grandfather clause.  In 
addition, he emphasized that the character of his discharge 
for his second period of active duty had been upgraded to 
honorable by a unanimous review board.  He acknowledged that 
he was not discharged by choice.  Further, he described the 
educational training he had received to become an 
electrician, as well as his efforts to obtain VA education 
benefits.


Legal Criteria.  Initially, the Board notes that during the 
pendency of the veteran's appeal, on November 1, 2000, 
Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under 
Chapter 30.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (VBHCI), Pub. L. No. 106-419, 
§ 103, 114 Stat. 1822 (2000).  Moreover, the same month, VA 
issued regulations to restate correctly statutory provisions 
of the VBHCI.  65 Fed. Reg. 67,265 (Nov. 9, 2000) (codified 
as amended at 38 C.F.R. §§ 21.7020, 21.7042, 21.7044, 
21.7073 (2002)).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision 
is pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes that, among other things, the VBHCI repeals 
the requirement for an initial obligated period of active 
duty as a condition of Chapter 30 eligibility.  Moreover, 
these changes were enacted after the November 1997 Statement 
of the Case (SOC) was issued to the veteran with respect to 
this appeal, and no Supplemental Statement of the Case 
(SSOC) was ever promulgated after these changes.  However, 
for the reasons stated below, the Board concludes that the 
VBHCI does not substantively change the outcome of the 
veteran's claim.  Thus, the veteran will not be prejudiced 
by the Board's decision to proceed with adjudication of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, prior to 
the recent changes, the service eligibility requirements for 
Chapter 30 educational assistance specified that an 
individual after June 30, 1985, must first becomes a member 
serve of the Armed Forces or first enters on active duty as 
a member of the Armed Forces.  In addition, the individual 
must: (1) serve an initial obligated period of active duty 
for at least three years of continuous active duty in the 
Armed Forces; or (2) in the event that the individual's 
initial obligated period of active duty is less than three 
years, serve at least two years of continuous active duty; 
or (3) must have been discharged following a shorter period 
of active service under one of several sets of prescribed 
circumstances.  These special circumstances require that an 
individual who did not have sufficient qualifying active 
duty service be discharged or released from active duty: (1) 
for a service-connected disability; (2) for a medical 
condition preexisting service and determined not to be 
service connected; (3) for hardship; (4) for the convenience 
of the Government in the case of an individual who completed 
not less than 20 months of continuous active duty, if the 
initial obligated period of active duty of the individual is 
less than three years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active service of the 
individual was at least three years; (5) involuntarily for 
the convenience of the Government as a result of a reduction 
in force; or (6) for a physical or mental disorder not 
characterized as a disability and not the result of the 
veteran's own willful misconduct but interfering with her 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations 
prescribed by the Secretary of Defense.  38 U.S.C.A. § 3011 
as in effect prior to November 1, 2000.

According to the VBHCI, 38 U.S.C.A. § 3011 is amended so 
that after June 30, 1985, an individual must serve an 
obligated period of active duty of at least two years of 
continuous active duty in the Armed Forces unless separated 
for one of the enumerated reasons.  Further, individuals who 
were discharged for the convenience of the Government still 
have to serve 20 months, if they had a two-year obligation, 
or 30 months, if they had an obligation of three years or 
more, but with the change in law, that time can be from a 
later period of service.  See 38 U.S.C.A. § 3011 as amended 
by Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000). 

The veteran may also establish eligibility by showing that, 
as of December 31, 1989, he was: (1) eligible for Chapter 34 
educational benefits; and (2) he served on active duty at 
any time between October 19, 1984 to July 1, 1985; and (3) 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, for hardship, for convenience of the government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a).  The 
Board notes that Chapter 34 education benefits appears to be 
what the veteran was referring to in his hearing testimony 
as the old GI bill.  

Chapter 34 benefits eligibility is established for 
individuals with more than 180 days of active duty, any part 
of which occurred between January 31, 1955, and January 1, 
1977.  38 U.S.C.A. § 3452(a)(1).  Further, educational 
assistance benefits under Chapter 34 were available to 
veterans for qualified programs for a period of ten years 
following separation from service.  38 U.S.C.A. § 3452(a).  
The Chapter 34 program was discontinued as of December 31, 
1989, and no benefits could be paid to an otherwise eligible 
veteran after that date.  38 U.S.C.A. § 3462(e).  
Accordingly, as of May 24, 1996, the federal regulations 
dealing with the administration of the Chapter 34 program 
(38 C.F.R. §§ 21.1020-21.1025, 21.1040-21.1045) were 
rescinded, because they no longer had any legal effect as no 
Chapter 34 benefits could be authorized for training after 
December 31, 1989.  See 61 Fed. Reg. 26,107-08 (May 24, 
1996).  However, an extension of the ten year period (or the 
delimiting date) under the Chapter 34 program is available 
if the veteran was prevented from initiating or completing 
his chosen program within such time period because of a 
physical or mental disability which was not the result of 
his own willful misconduct.  38 U.S.C.A. § 3462(a)(1).  The 
length of the extension period would be the time the 
Secretary determines that the veteran was prevented from 
pursuing his education.  38 U.S.C.A. § 3462.

A veteran who entered service prior to June 30, 1985, and 
after June 30, 1985, served at least two years of continuous 
active duty may also be eligible for Chapter 30 benefits if, 
among other things, he served with the Selected Reserve 
beginning within one year of discharge from active duty.  38 
U.S.C.A. § 3012(a)(1)(B)(ii).

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, voluntarily separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of Title 10, United 
States Code, or a participant in the Chapter 32 educational 
assistance program on October 9, 1996, may be entitled to 
Chapter 30 benefits under other provisions provided certain 
criteria are met.  See 38 U.S.C.A. §§ 3018A, 3018B, 3018C; 
38 C.F.R. § 21.7045.

The provisions of Chapter 32, Title 38, United States Code, 
refers to VEAP, which provided that each person who entered 
military service on or after January 1, 1977, and before 
July 1, 1985, shall have the right to enroll in the program 
at any time during such person's service on active duty 
before July 1, 1985.  A person who elected to enroll in VEAP 
had to participate for at least 12 consecutive months before 
disenrolling or suspending participation.  38 U.S.C.A. 
§ 3221.  In addition, each person to participate in VEAP had 
agree to have a monthly deduction made from their military 
pay.  38 U.S.C.A. § 3222.


Analysis.  In the instant case, the Board finds that the 
veteran does not satisfy the eligibility requirements for 
educational assistance benefits under either Chapter 30 
and/or Chapter 32, Title 38, United States Code.

As stated above, the initial eligibility requirements for 
Chapter 30 education benefits, both prior to and since the 
enactment of the VBHCI, provides that an individual must 
first enter into active service on or after June 30, 1985.  
Here, the record reflects that the veteran first entered 
into active service prior to this date, in October 1981.  
Consequently, he does not satisfy the first prong for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

A veteran may also be entitled to Chapter 30 education 
benefits provided he was eligible for Chapter 34 benefits as 
of December 31, 1989.  However, the record does not show 
that the veteran satisfied these requirements.  None of the 
veteran's active service occurred between the period of 
January 31, 1955, and January 1, 1977.  38 U.S.C.A. § 3452.  
Even if the veteran did have active service during this 
period, the record reflects that he did not begin his 
current course of study to become a certified electrician 
until 1994, several years after the discontinuance of the 
Chapter 34 program on December 31, 1989.  38 U.S.C.A. 
§ 3462.  Nothing on file indicates that the veteran was 
prevented from initiating or completing his chosen program 
within the pertinent time period because of a physical or 
mental disability which was not the result of his own 
willful misconduct.  Id.

Even if the veteran met the basic eligibility requirements 
for Chapter 34 benefits, he would still be ineligible for 
Chapter 30 educational assistance benefits.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  As 
mentioned, an individual who qualified for Chapter 34 
benefits must serve on active duty at any time between 
October 19, 1984 to July 1, 1985, and have continued on 
active duty without a break in service for three years after 
June 30, 1985, or have been discharged after June 30, 1985, 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, for hardship, 
for convenience of the government after serving 30 months of 
a three-year enlistment, involuntarily for convenience of 
the government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 
21.7044(a).  While the veteran did serve on active duty 
between the period of October 19, 1984, to July 1, 1985, 
none of the other mandatory criteria under this statutory 
provision are met.  Here, the veteran was discharged less 
than 3 years after June 30, 1985, due to misconduct.  
Although the character of his discharge was subsequently 
upgraded to honorable, this does not change the fact that he 
was not discharged pursuant to one of the recognized 
statutory conditions for Chapter 30 eligibility.

With respect to the other potentially applicable criteria, 
the Board notes that the veteran did serve on active duty 
both prior to and since June 30, 1985.  However, nothing on 
file indicates that he served in the Selected Reserve 
following his separation from active service.  Further, he 
was not involuntarily separated after February 2, 1991, nor 
was he discharged pursuant to applicable voluntary 
separation incentives.  Thus, eligibility under 38 U.S.C.A. 
§§ 3012, 3018A, 3018B, 3018C, are not met.

Regarding possible Chapter 32 entitlement, the Board notes 
that the veteran's DD Forms 214 clearly show that he never 
contributed to VEAP.  Thus, even though he served on active 
duty during the requisite period, he is ineligible for these 
benefits because he never participated in the program.

For the reasons stated above, the Board concludes that the 
veteran does not meet any of the potentially applicable 
statutory requirements for educational assistance under 
either Chapter 30 or Chapter 32 of Title 38, United States 
Code.  The Board has no authority to change the explicit 
requirements enacted by Congress.  Consequently, the 
veteran's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law 
is dispositive of the instant case, the benefit of the doubt 
rule is not for application.  

The Board further notes that, in addition to the VBHCI, 
there has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas, supra.

The Board acknowledges that that the RO did not have the 
benefit of the explicit provisions when it addressed the 
case below.  Nevertheless, the Board finds that VA's duties 
under the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  The record 
reflects that the RO informed the veteran of the legal 
requirements for educational assistance under Chapter 30 by 
both the August 1996 decision and the November 1997 SOC.  
The VCAA made no changes to these requirements.  
Consequently, the veteran was aware that he had to present 
evidence that he satisfied the statutory requirements for 
education benefits, and what those requirements were.  As 
such, the Board finds that the veteran was kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, the veteran has not identified any 
pertinent evidence that is not of record.  He also had the 
opportunity to present evidence and testimony in support of 
his claim at both of his personal hearings.  Moreover, as 
the law and not the facts is dispositive in this case, there 
does not appear to be any reasonable possibility that any 
additional assistance or notification would aid in 
substantiating the veteran's claim.  See § 3 of the VCAA 
(codified at 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001)).  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, 6 Vet. App. at 
430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply).  Thus, the Board 
concludes that further development and further expending of 
VA's resources is not warranted.  No additional assistance 
or notification to the veteran is required under the VCAA 
and the revised regulatory provisions of 38 C.F.R. § 3.159 
based on the facts of the instant case.

The Board also finds that the veteran was not prejudiced by 
the initial consideration of the VCAA in this decision.  See 
Bernard, supra.  For the reasons stated above, the Board has 
determined that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, and that the 
veteran is not entitled to the benefit sought on appeal as a 
matter of law.  Also, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the case below, and the 
Board has done the same.  Consequently, the Board concludes 
that the veteran's procedural rights have not been abridged. 


ORDER

Eligibility for educational assistance benefits under 
Chapter 30 and/or Chapter 32, Title 38, United States Code 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

